ADAMS, J., dissenting.
This was an action of ejectment. The plaintiffs introduced a deed from Carrow, United States Marshal, to Stephen A. Douglass, dated 20 August, 1872, and recorded in May, 1874; also a deed from said Douglass to plaintiff J. Thompson Ware, dated 28 November, 1874, and recorded on 22 May, 1875. There was testimony in behalf of plaintiffs that they went in possession of the property in 1872 under a contract with said Carrow, and have lived upon said land since the purchase. The defendant claimed title under certain deeds made by Roberts and recorded in 1881, and deed from Vaughan, commissioner, recorded in 1890.
The evidence further discloses that the defendant built a small house upon the land claimed by the plaintiffs. There was also testimony by the man who built the house that it was constructed about 1906. There was testimony to the effect that the house might have been built a few years earlier than that date. The contract price for the house was $15.00 and one-third of the contract price was paid by five gallons of liquor at one dollar per gallon. The plaintiff built a shop on the land near the place where the tenant house was afterwards constructed.
There was much evidence with respect to adverse possession by both parties.
The issues were as follows:
1. "Is the plaintiff the owner of and entitled to the possession of the land shown on the court map between the red line and the solid white lines on the east and south?"
2. "What amount of damages, if any, is the plaintiff, J. Thompson Ware, entitled to recover for the wrongful detention of said land?" *Page 253 
3. "Is the plaintiff's action barred by the statute of limitations?"
The jury answered the first issue "Yes," and the second issue, "$150.00."
From judgment upon the verdict the defendant appealed.
The plaintiff undertook to prove title by showing possession under known and visible lines and boundaries for twenty-one years before the action was brought. Such method of proving title in ejectment suits has been approved and established. Mobley v. Griffin, 104 N.C. 112, 10 S.E. 142; Moore v.Miller, 179 N.C. 396, 102 S.E. 627.
The defendant contended that the plaintiff had never been in actual possession of the small area of land in dispute; but, the plaintiff having gone into possession under a proper deed of conveyance older than that held by the defendant, relied upon the principle of constructive possession. The pertinent principle of law was thus stated in Hayes v. Lumber Co.,180 N.C. 252, 104 S.E. 527: "That when one entered and occupied a tract of land, asserting ownership under deeds having known and visible lines and boundaries, the law would ordinarily extend the force and effect of his possession to the outer boundaries of his claim as set forth in his deeds, and on the facts in evidence, if accepted by the jury, the determination of the rights of the parties would depend largely on whether the boundaries of plaintiff's deeds by correct location covered the land in dispute. This ruling of the court is in accord with our decisions on the subject, and under it the jury, accepting plaintiff's version of the controversy, have rendered a verdict in her favor, and we find no valid reason for disturbing the results of the trial." Ray v.Anders, 164 N.C. 311, 80 S.E. 403.
The plaintiff contended that the line in dispute called for a Spanish oak, and the defendant contended that the proper call was a pine. A court survey had been ordered and a map was made in pursuance of such order, which was used by both parties at the trial. The contentions of the parties as to the disputed call were submitted to the jury.
Certain exceptions were taken to the charge of the court referring to what was designated as the court map. However, the record discloses that the map was used by both parties and the contentions were thoroughly arrayed in detail, and a jury of intelligent men could not have failed to understand that the location of the disputed corner depended upon whether such corner was a Spanish oak as contended by the plaintiff, or a pine as contended by the defendant. *Page 254 
There was ample evidence of adverse possession of the locus in quo by both parties. Hence, in the main, the cause was resolved into an issue of fact. This issue of fact was found in favor of the plaintiff, and we perceive in the record no error of law warranting another trial.
No error.